DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 13, 16, 18, 26, 32-33, drawn to a method for generating skeletal muscle progenitor cells (SMPCs).
Group II, claim(s) 37, drawn to a method for expanding a SMPC population.
Group III, claim(s) 42, drawn to a method for generating a population of multinucleated muscle cells that express myosin heavy chain.
Group IV, claim(s) 47 and 60, drawn to a method for performing cell engraftment in a subject in need with SMPCs.


SPECIES ELECTION 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Methods for generating multinucleated muscle cells that express myosin heavy chain: (a) culturing SMPCs in a liquid culture medium comprising a TGFβ inhibitor or (b) co-culturing SMPCs with a motor neuron.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. That is Applicant is to elect either (a) or (b) as listed above.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 42.


Group Election 

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of culturing stem cells or progenitor cells in a liquid culture medium, and skeletal muscle progenitor cells, Groups II and III sharing the technical feature culturing skeletal muscle progenitor cells in a liquid medium, these technical features are not special technical feature as they do not make a contribution over the prior art in view of Zon et al (US 2015/0147807).  
Zon disclose culturing a population of skeletal muscle progenitor cells (culturing a population of multipotent cells capable of giving rise to skeletal myogenic cells (culturing a population of skeletal muscle progenitor cells); paragraphs [0009], [0011]) in a liquid culture medium (in a liquid culture medium ;paragraphs [0008], [0063)).
Groups I and IV share the technical feature of claim 1 which is not a special technical feature as it does not make a contribution over the prior art in view of Schmidt et al (WO 2016/168890- from IDS filed 06/28/2019) and Schwarz et al (US 2004/0265996-from IDS filed 06/28/2019).
As per claim 1, Schmidt discloses a method for generating skeletal muscle progenitor cells, SMPCs (methods of making artificially-produced satellite cells; paragraph [0004}]), the method comprising: a) culturing pluripotent stem cells (culture pluripotent stem cells; paragraph [0085]) in a chemically defined liquid culture medium (Dulbecco's Modified Eagle Medium ;paragraph [0085)) for a period of time from 40 days to 50 days (cultured and observed for about 14 days to about 40 days; paragraph 
Schmidt does not disclose wherein the culture medium comprises neuronal lineage progenitor cells. However, Schwarz does disclose where in the culture medium comprises neuronal lineage progenitor cells (a medium which contains exclusively neural progenitor cells may also comprise the transfer of the cells to another medium whereby progenitor cells of other cell types may also be used, for example cells that give rise to muscle cells; paragraphs[0060]-[0061},[0073]). It would have been obvious to one of ordinary skill in the art to modify the Schmidt invention to provide wherein the culture medium comprises neuronal lineage progenitor cells, as taught by Schwarz, in order to provide monoclonal cell lines to be obtained, which already express genes which guarantee a higher specificity (paragraph [0073)).
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632